United States Court of Appeals
                        For the First Circuit


No. 15-2302

                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                             ISAR COLEMAN,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                 Torruella and Lynch, Circuit Judges.



     Sarah A. Churchill and Nichols & Churchill, P.A., on brief
for appellant.
     Renée M. Bunker, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.



                            April 14, 2017
           TORRUELLA,      Circuit      Judge.      Defendant-appellant     Isar

Coleman ("Coleman") pleaded guilty to conspiracy to distribute and

possess with intent to distribute cocaine base, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C), 846.                He was sentenced to a

forty-six-month term of imprisonment, at the lower end of his

United States Sentencing Guidelines ("U.S.S.G." or "Guidelines")

imprisonment range.      Coleman now appeals, challenging the district

court's application of a two-level enhancement for possession of

a dangerous weapon under the U.S.S.G. § 2D1.1(b)(1), and the

substantive     reasonableness       of    his    sentence.      After   careful

consideration, we affirm.

                                   I.     Facts

           In    2014,     the   Maine     Drug    Enforcement    Agency   began

investigating Coleman for illegal drug trafficking.                  As part of

the investigation, in October 2014, the agents intercepted various

phone   calls    between    Coleman       and    another   related   defendant,

Christian Dent, in which Coleman ordered an "eight ball" (3.5

grams) of cocaine base from Dent for $250 and inquired about

"blues" (Oxycodone).

           On November 26, 2014, the agents seized .3 grams of

cocaine base from a confidential source, who admitted to purchasing

the illegal substance from Coleman.               Later, on December 8, 2014,

the agents listened to recorded calls between Coleman and the


                                          -2-
confidential source, in which they agreed to meet at Coleman's

location for the confidential source to purchase $50 to $100 of

cocaine base. Later that day, agents arrived at Coleman's location,

seized drugs, drug paraphernalia, and drug-related money, and

arrested Coleman, a resident, a female, and a juvenile.        Coleman

informed the agents that the juvenile was going to sell the drugs

to the confidential source because Coleman was awaiting a re-

supply of cocaine base.

           After Coleman's arrest, he told the agents about a drug-

trafficking scheme, and admitted, among other things, that a

related   defendant,   Tasheem   Carter   ("Carter"),   from   whom   he

purchased three "eight balls" per month for $350 each "from April

through November," "traded guns for drugs."     Coleman also admitted

that, while he was in an apartment with Carter, "Carter traded

drugs for a black handgun and that the transaction appeared to be

'second nature' for Carter."     Coleman further admitted that on one

occasion Carter had been in a "feud" with a related defendant,

Sabree Branch, and "Carter bragged about shooting at Branch."

Finally, Coleman admitted that on one occasion, he was in an

apartment with Carter waiting for Branch to deliver what he

"assumed was a gun," but Branch was arrested right in front of the

apartment.1   This was the same apartment where Coleman was arrested


1   According to wiretapped calls, Carter was planning on purchasing

                                  -3-
and where the confidential source had bought cocaine base from

Coleman.

           On January 15, 2015, a grand jury returned an indictment

charging Coleman with conspiracy to distribute and possess with

intent to distribute cocaine base, in violation of 18 U.S.C.

§§ 841(a)(1) and (b)(1)(C), 846. On June 15, 2015, Coleman pleaded

guilty, pursuant to a written plea agreement.2

           At sentencing, the district court calculated a total

offense level of twenty-three, which resulted from a base offense

level of twenty-six pursuant to U.S.S.G. § 2D1.1; a two-level

enhancement for possession of a dangerous weapon, pursuant to

U.S.S.G. § 2D1.1(b)(1); a two-level reduction pursuant to U.S.S.G.

§ 5C1.2 for meeting the requirements of the safety valve provision;

and a three-level reduction pursuant to U.S.S.G. § 3E1.1(a) and

(b) due to Coleman's timely acceptance of responsibility.             The

total offense level of twenty-three, combined with a criminal

history category I, yielded a guideline sentencing range ("GSR")

of 46-57 months of imprisonment. The district court then proceeded

to   consider   the   relevant   statutory   factors   under   18   U.S.C.



a firearm from Branch on November 28, 2014.
2  The plea agreement contained a waiver-of-appeal provision should
Coleman's incarcerative sentence not exceed thirty months, but the
provision is inapplicable here given the district court's
imposition of a forty-six month sentence.


                                   -4-
§ 3553(a).     Specifically, the district court stated that it had

"listened carefully" to defense counsel's statements and Coleman's

"sincere" allocution, and had read the revised Presentence Report

and Coleman's sentencing memorandum, "as well as all the other

written materials."     The sentencing court also took notice of

Coleman's "very difficult childhood."           However, the sentencing

court stated that these factors needed to be balanced with others,

such as the seriousness of the offense, the significant quantity

of drugs involved, the severe effects to other people, and the

presence of a juvenile when Coleman was arrested.               The district

court   ultimately   sentenced    Coleman      to   forty-six     months    of

imprisonment to be followed by three years of supervised release.

             On appeal, Coleman challenges both the procedural and

substantive reasonableness of his sentence.          He submits that the

district   court   procedurally   erred   in    calculating     his   GSR   by

applying a two-level enhancement for possession of a dangerous

weapon under U.S.S.G. § 2D1.1(b)(1), and that the district court

abused its discretion by imposing a sentence at the lower end of

his GSR -- rather than below it -- because it should have weighed

some factors differently in crafting his sentence.




                                  -5-
                               II.       Discussion

             We review "the reasonableness of a sentence 'under a

[bifurcated] deferential abuse-of-discretion standard,'" United

States v. Battle, 637 F.3d 44, 50 (1st Cir. 2011) (quoting Gall v.

United   States,     552   U.S.   38,     41    (2007)),     by    which    "we    first

determine whether the sentence imposed is procedurally reasonable

and   then   determine     whether       it     is    substantively     reasonable."

United States v. Clogston, 662 F.3d 588, 590 (1st Cir. 2011).                         A

sentence     is    procedurally      reasonable         if   the    district      court

committed no procedural sentencing errors, such as "failing to

calculate    (or    improperly     calculating)          the      Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

section 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence -- including an explanation for any deviation from the

Guidelines range."         United States v. Trinidad-Acosta, 773 F.3d

298, 309 (1st Cir. 2014).               This assessment of the procedural

reasonableness of a sentence, in turn, is done by applying a

multifaceted analysis, by which "[w]e review factual findings for

clear    error,    arguments      that    the        sentencing     court   erred     in

interpreting or applying the guidelines de novo, and judgment calls




                                          -6-
for abuse of discretion simpliciter."      Id. (quoting United States

v. Serunjogi, 767 F.3d 132, 142 (1st Cir. 2014)).

           Once we determine that the district court committed no

significant   procedural   errors,   we    proceed   to   "consider   the

substantive reasonableness of the sentence imposed under an abuse-

of-discretion standard."    Id.   At this point, "[t]he linchpin of

a reasonable sentence is a plausible sentencing rationale and a

defensible result."   Id. (quoting United States v. Ramos, 763 F.3d

45, 58 (1st Cir. 2014)).

A.   The Procedural Reasonableness of Coleman's Sentence

           Coleman first submits that the district court erred in

applying the two-level enhancement for possession of a dangerous

weapon under U.S.S.G. § 2D1.1(b)(1). Coleman argues that he pleaded

guilty to a conspiracy that lasted only one day, December 8, 2014,

and since no evidence linked firearms to that specific day, an

enhancement under § 2D1.1(b)(1) was improper.             Since Coleman

preserved this first submission, we review the district court's

interpretation or application of the guidelines de novo, and its

factual findings for clear error.       United States v. Cotto-Negrón,

845 F.3d 434, 437 (1st Cir. 2017).

           A two-level increase in the offense level applies "[i]f

a dangerous weapon (including a firearm) was possessed," U.S.S.G.

§ 2D1.1(b)(1), "unless it is clearly improbable that the weapon


                                  -7-
was connected with the offense," id. at § 2D1.1 cmt. n.11(A).                          To

determine the applicability of this enhancement, the district

court may consider all relevant conduct.                  Id. at § 1B1.3(a)(1)(A)-

(B).    Since the court may consider all relevant conduct, it follows

that   the    court's     assessment       is    not    "limited     to   the    charged

conspiracy."         See, e.g., United States v. Shippley, 690 F.3d 1192,

1200 (10th Cir. 2012) (noting that "a § 2D1.1(b)(1) enhancement

applies if a dangerous weapon was present or possessed during

uncharged drug trafficking activity that constitutes relevant

conduct under § 1B1.3" (citing United States v. Roederer, 11 F.3d

973, 982 (10th Cir. 1993))); see also United States v. Mitchell,

528    F.    App'x    800,   806    (10th       Cir.    2013)     (holding      that   the

§ 2D1.1(b)(1)         enhancement     is    not        "limited     to    the    charged

conspiracy") (emphasis in original).                   Further, we have held that

"[f]or this enhancement to attach, a defendant need not be caught

red-handed: the enhancement applies not only where a defendant

himself possessed a firearm but also where it was reasonably

foreseeable to the defendant that firearms would be possessed by

others during the conspiracy."              United States v. Burgos-Figueroa,

778 F.3d 319, 321 (1st Cir. 2015).                      The Government bears the

initial burden of establishing the nexus between the firearm and

the offense conduct.         United States v. Corcimiglia, 967 F.2d 724,

728 (1st Cir. 1992).         Once this nexus has been established, "[t]he


                                           -8-
burden then falls on [the] defendant to come forward with evidence

demonstrating the existence of special circumstances that would

render it 'clearly improbable' that the weapon's presence has a

connection to the [offense]."             Id.

               Here,    even     though       no    evidence    linked   firearms    to

December 8, 2014, it was reasonably foreseeable to Coleman, and in

fact he knew, that firearms were present or possessed by others

during        drug    trafficking    activity          that    constitutes   relevant

conduct.        The record reveals that Coleman admitted that, during

the time that he was held accountable for the drug-trafficking

conspiracy, one of his co-conspirators and drug suppliers, Carter,

traded guns for drugs.             Coleman also admitted that he was in an

apartment       with    Carter    when    a    related     defendant,    Branch,    was

scheduled to deliver what he "assumed was a gun."                     Thus, Coleman's

own admissions established his knowledge that others possessed

firearms during the conspiracy.                     Under these circumstances, the

district court did not clearly err in finding that Coleman "both

knew     of     and    could     reasonably         foresee    his   co-conspirators'

possession of firearms."             United States v. Casas, 356 F.3d 104,

129 (1st Cir. 2004).           The government having established the nexus

between the firearm and the relevant offense conduct, Coleman

failed to prove that the connection between the weapon's presence

and the offense was clearly improbable.


                                              -9-
            We thus conclude that the district court did not clearly

err    in   applying   the   two-level   enhancement   under   U.S.S.G.

§ 2D1.1(b)(1), and that its sentence is procedurally reasonable.

B.    The Substantive Reasonableness of Coleman's Sentence

            Because we find no procedural error, we turn to consider

whether Coleman's sentence was substantively reasonable.           See

United States v. Rossignol, 780 F.3d 475, 477 (1st Cir. 2015).

After reviewing the record, and considering the totality of the

circumstances, we conclude that his sentence is substantively

reasonable.

            Coleman submits that his sentence was substantively

unreasonable because "[t]here are other factors that a sentencing

court can consider in determining whether a variance from the

Guideline range is appropriate," such as "cooperation," difficult

upbringing, and "[t]he disparity between the treatment of cocaine

base and cocaine powder."      The Government contends that Coleman

failed to preserve this claim below, and that we must therefore

review it under the plain error standard.     But, because we conclude

that Coleman's challenge fails even under the more favorable abuse-

of-discretion standard, Gall, 552 U.S. at 46, we need not decide

whether Coleman forfeited this claim below.      See United States v.

Arsenault, 833 F.3d 24, 29 (1st Cir. 2016) (noting that the law in

our circuit is unsettled as to whether we review a substantive


                                  -10-
reasonableness challenge for abuse of discretion or for plain error

where the defendant fails to object below).

          Once the GSR has been properly calculated, "sentencing

becomes a judgment call," United States v. Martin, 520 F.3d 87, 92

(1st Cir. 2008), and it may be constructed "based on a complex of

factors whose interplay and precise weight cannot even be precisely

described."     Id. (quoting United States v. Vega-Santiago, 519 F.3d

1, 4 (1st Cir. 2008) (en banc)).           Indeed, "[t]here is no one

reasonable sentence in any given case but, rather, a universe of

reasonable sentencing outcomes." Clogston, 662 F.3d at 592 (citing

Martin, 520 F.3d at 92).    Where, as here, a defendant is sentenced

within the applicable GSR, he carries "a heavy burden."        Trinidad-

Acosta, 773 F.3d at 310 (quoting United States v. Pelletier, 469

F.3d 194, 204 (1st Cir. 2006)).      Coleman, however, has not carried

his burden.

          He concedes that the sentencing court received evidence

of his "upbringing and the domestic violence he was a victim of

when he was a child," and "heard argument about the disparity in

the Guideline calculations that still exist for cocaine base."

Nothing on the record suggests that the sentencing court did not

consider these factors pressed by Coleman.         Indeed, the record

reflects that the sentencing court did take into account Coleman's

history   and    characteristics,    including   his   "very   difficult


                                    -11-
childhood," and the defense counsel's "arguments about powder

versus crack."      Also, the court noted that it could "consider

cooperation even if it [did] not result in a 5K1 motion from the

Government."     Furthermore, the record reveals that the sentencing

court   also    considered     all    of   the   other   § 3553(a)   sentencing

factors.    Where, as here, the district court states that it has

considered all of the § 3553(a) factors, "[s]uch a statement 'is

entitled to some weight.'"            Clogston, 662 F.3d at 592 (quoting

United States v. Dávila-González, 595 F.3d 42, 49 (1st Cir. 2010)).

We discern no abuse of discretion in the sentencing court's

weighing of the § 3553(a) factors.

                               III.    Conclusion

            The district court did not clearly err by applying the

two-level enhancement for the possession of a dangerous weapon

under U.S.S.G. § 2D1.1(b)(1), and thus Coleman's GSR was properly

calculated.     After correctly calculating the total offense level

and GSR, it imposed a within-the-Guidelines sentence.                  Because

Coleman's      sentence   is    both       procedurally    and   substantively

reasonable, we affirm.

            Affirmed.




                                       -12-